COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 CONCORD HEALTHCARE GROUP                                        No. 08-17-00150-CV
 D/B/A MESA HILLS WOUND CARE                    §
 CENTER,                                                           Appeal from the
                                                §
                         APPELLANT,                           County Court at Law No. 6
                                                §
 V.                                                            of El Paso County, Texas
                                                §
 JOHN G. TAYLOR, D.P.M.,                                         (TC# 2016DCV4310)
                                                §
                           APPELLEE.
                                                §

                                MEMORANDUM OPINION

       Appellant, Concord Healthcare Group d/b/a Mesa Hills Wound Care Center, has filed an

unopposed motion to dismiss its appeal because it no longer desires to prosecute the appeal. See

TEX.R.APP.P. 42.1(a). We grant the motion and dismiss the appeal. Further, we grant Appellant’s

motion to expedite issuance of the mandate. Costs of the appeal are taxed against the party

incurring same. See TEX.R.APP.P. 42.1(d).


November 8, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.